DETAILED ACTION
This action is in response to the initial claims filed 10/6/2020.  Claims 1-23 are pending.  Independent claims 1, 10 and 17, and corresponding dependent claims are directed towards a method, non-transitory computer readable medium and system for secure log schemes for portable accounts.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because:	Fig. 6 item 610 is not described in the specification;	Figs. 7-13, per the variable table after [00132], incorrectly use variable “KU”, which is for public keys, instead of private key variable “KR” for the signature element of each block, items 736, 830, 872, 863, 1020, 1106, 1114, 1124, 1256 and 1344, respectively;	Fig. 10 item 1016 is not described in the specification;	Fig. 11A item 1016 is not described in the specification;	Fig. 11C items 1118, 1122 and 1124 are not described in the specification;	Fig. 11C item 1124 is missing two closing parenthesis;	Fig. 12 item 1250 is not described in the specification;	Fig. 14 item 1406 is not described in the specification;	Fig. 20 item 2006 should be labeled 2005 per [00253]-[00257]; and	Fig. 57 item 5790 is not described in the specification.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	[0001] the attorney docket number should be replaced with application number 16/948928;	[0075] l. 2 “provided” should be “provide”;	[0076] “the portable account manager 216 may also include or have access to device implementations…” for grammar;	[00102] l. 13 “may should” is grammatically incorrect;	[00127] “Personae 506 may store data in a personae log 508” as 506 and 508 are plural as shown in Fig. 5;	[00137] l. 1 “encrypted” should be “encrypt” for grammar;	[00144] has a sentence ending with an extra period;	[00149] has two sentences ending with an extra period;	[00171] l. 4 recites “A hash for this new content may be generated (e.g. block 1120)”, the label “1120” should be “1122”, per Fig. 11, and 1120 will need to be also described; and	[00184] l. 3 “808, 810” should be “[[808]]1216, [[810]]1218” “1216, 1218” per Fig. 12.	Appropriate correction is required.
Claim Objections
Claims 3-4, 12-13 and 19-20 are objected to because of the following informalities, shown with suggested amendments:  	Claim 3 l. 4 “signed by [[the]] a private key for the user account on a third device” for proper antecedent basis as this is not on of the private keys recited in claim 1 or 2 (see [00102] – key pair per device), and is the first recitation;	Claim 4 l. 7 “for a private key for the user account on a third device” for proper antecedent basis as this is not one of the private keys recited in claims 10 or 11 (see [00102] – key pair per device), and is the first recitation;	Claim 12 l. 9 “controlling access to the user account based on a private key for the user account on a third device” for proper antecedent basis as this is not one of the private keys recited in claims 17 or 18 (see [00102] – key pair per device), and is the first recitation; and	Claim 20 l. 7 “for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 11-13 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 ll. 6-7 recite the limitation “a signature over the contents of the first outer account block using a private key for the user account on the second device” which is vague and indefinite it is unclear how the private key for the “second device”, an outer device, is being used for a block created by an inner device (see Fig. 8B item 872 – note this incorrectly shows use of a public key, but correctly shows the key belongs to the inner device).  While the signature is generated by the inner device author of the block, the claims do not require that the steps of claim 2, be performed by “the electronic device” (first device), and could be performed by another inner device.  As such, to prevent too narrow of a construal, for purposes of applying prior art the limitation has been construed as “a signature over the contents of the first outer account block using a private key for the user account
Claims 3-4 incorporate the deficiencies of claim 2, through dependency, and are therefore also rejected.
Claim 11 ll. 7-8 recite the limitation “a signature over the contents of the first outer account portion using a private key for the user account on the second device” which is vague and indefinite it is unclear how the private key for the “second device”, an outer device, is being used for a portion created by an inner device (see Fig. 8B item 872 – note this incorrectly shows use of a public key, but correctly shows the key belongs to the inner device).  While the signature is generated by the inner device author of the portion, the claims do not require that the steps of claim 11, be performed by “the electronic device” (first device), and could be performed by another inner device.  As such, to prevent too narrow of a construal, for purposes of applying prior art the limitation has been construed as “a signature over the contents of the first outer account portion using [[a]] the private key for the user account”.
Claims 12-13 incorporate the deficiencies of claim 11, through dependency, and are therefore also rejected.
Claim 12 ll. 9-10 recite the limitation “controlling access to the user account based on portions of the verifying of the second outer account portion being signed by the private key” which is vague and indefinite as it is unclear how “portions of verifying” can result in the control of access.  For purposes of applying prior art the limitation has been construed as “controlling access to the user account based on 
Claim 18 ll. 6-7 recite the limitation “a signature over the contents of the first outer account block using a private key for the user account on the second device” which is vague and indefinite it is unclear how the private key for the “second device”, an outer device, is being used for a block created by an inner device (see Fig. 8B item 872 – note this incorrectly shows use of a public key, but correctly shows the key belongs to the inner device).  While the signature is generated by the inner device author of the block, the claims do not require that the steps of claim 18, be performed by “the electronic device” (first device), and could be performed by another inner device.  As such, to prevent too narrow of a construal, for purposes of applying prior art the limitation has been construed as “a signature over the contents of the first outer account block using [[a]] the private key for the user account
Claims 19-20 incorporate the deficiencies of claim 18, through dependency, and are therefore also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al. (US 2018/0254898 A1), published Sep. 6, 2018, in view of Knas et al. (US 10,867,057 B1), filed May 31, 2018.
As to claim 1, Sprague substantially discloses a computer-implemented method for providing decentralized access to a user account (Sprague [0002] blockchain account is decentralized), the method comprising:	generating, by an electronic device, a public key and a private key for the user account, the user account being associated with the electronic device (Sprague [0058] creation of blockchain account keys at user device; [0006] generation of key pair by TPM on device);	generating, by the electronic device, a first inner account block of a blockchain for the user account (Sprague [0006] authentication application generates device record which is recorded onto the blockchain, the record can have an account attribute; [0007] self-enrollment – authentication application is trusted application executed on device), the first inner account block including:		an identifier for the user account (Sprague [0006] associated account attribute in blockchain device record; [0020] account includes wallet coupled to address),		the public key for the user account associated with the electronic device (Sprague [0006] device record includes public key),		data for the user account (Sprague [0006] device record with account attribute; [0009] attributes can include PII such as age or nationality), and		a signature over contents of the first inner account block using the private key for the user account on the electronic device (Sprague [0059] endorsement signature as part of device registration record; [0007] self-enrollment – authentication application is trusted application executed on device);	generating, a second inner account block of the blockchain, the second inner account block including a list of electronic devices with access to the user account or access to user account data (Sprague [0075]-[0076] creating group/ring of user devices on the blockchain using a single identity that share the blockchain account; [0019] grouping has unique key pair);	providing, using the identifier associated with the user account, the blockchain to a plurality of other devices (Sprague [0147] bitcoin address of wallet used for transactions with other devices); and	controlling access to the user account based on portions of the blockchain (Sprague [0091] transactions regulated by registrar which uses block chain to verify user device to accept/rejection transaction).	Sprague fails to explicitly disclose wherein the data for the user account is encrypted; wherein the electronic device generates the second inner account block signed by the private key for the user account.	However, as already shown Sprague discloses a self-enrollment process wherein a user device is capable of creating a block chain registration record for itself (Sprague [0006] authentication application generates device record which is recorded onto the blockchain, the record can have an account attribute; [0007] self-enrollment – authentication application is trusted application executed on device), and further signing of block chain records (Sprague [0059] endorsement signature as part of device registration record).  With this in mind, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Sprague, such that the generation of a grouped ring record (Sprague [0076]), is performed by a user device, resulting in an endorsement signature (Sprague [0059]) using the private key of the user device, as it would advantageously reduce the costs associated with maintaining another device/server for ring management.	Sprague fails to explicitly disclose wherein the data for the user account is encrypted.	Knas describes decentralized encryption and decryption of blockchain data.	With this in mind, Knas discloses wherein the data for the user account is encrypted (Knas col. 10 ll. 17-35 data on blockchain determined to be private is encrypted).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the private blockchain data encryption of Knas with the account data stored on the blockchain of Sprague, such that private data of the account can be stored encrypted, as it would advantageously prevent third party access from freely accessing data uniquely encrypted for a user (Knas col. 1 ll. 40-67).
As to claim 5, Sprague and Knas disclose the invention as claimed as described in claim 1, including wherein controlling access to the user account based on portions of the blockchain includes controlling access to a distributed storage service for the electronic device (Sprague [0091] transactions regulated by registrar which uses block chain to verify user device to accept/rejection transaction on blockchain (a distributed storage service)).
As to claim 10, Sprague substantially discloses a non-transitory computer-readable medium (Sprague [0012] medium) comprising:	at least one processor (Sprague [0012] processor); and	a memory storing instructions that, when executed by the at least one processor (Sprague [0012] medium storing instructions executed by processor), cause the at least one processor to perform operations comprising:		generating, by an electronic device, a public key and a private key for a user account associated with the electronic device (Sprague [0058] creation of blockchain account keys at user device; [0006] generation of key pair by TPM on device);		generating, by the electronic device, a first inner account portion for the user account (Sprague [0006] authentication application generates device record which is recorded onto the blockchain, the record can have an account attribute; [0007] self-enrollment – authentication application is trusted application executed on device), the first inner account portion including:			an identifier for the user account (Sprague [0006] associated account attribute in blockchain device record; [0020] account includes wallet coupled to address),			the public key for the user account (Sprague [0006] device record includes public key),			data for the user account (Sprague [0006] device record with account attribute; [0009] attributes can include PII such as age or nationality), and			a signature over contents of the first inner account portion using the private key for the user account on the electronic device (Sprague [0059] endorsement signature as part of device registration record; [0007] self-enrollment – authentication application is trusted application executed on device);		generating a second inner account portion, the second inner account portion including a list of electronic devices with access to the user account or access to user account data (Sprague [0075]-[0076] creating group/ring of user devices on the blockchain using a single identity that share the blockchain account; [0019] grouping has unique key pair);		providing, using the identifier associated with the user account, the first inner account portion and the second inner account portion to a plurality of other devices (Sprague [0147] bitcoin address of wallet used for transactions with other devices); and		controlling access to the user account based on the first inner account portion and the second inner account portion (Sprague [0091] transactions regulated by registrar which uses block chain to verify user device to accept/rejection transaction).	Sprague fails to explicitly disclose wherein the data for the user account is encrypted; wherein the second inner account block is signed by the private key for the user account.	However, as already shown Sprague discloses a self-enrollment process wherein a user device is capable of creating a block chain registration record for itself (Sprague [0006] authentication application generates device record which is recorded onto the blockchain, the record can have an account attribute; [0007] self-enrollment – authentication application is trusted application executed on device), and further signing of block chain records (Sprague [0059] endorsement signature as part of device registration record).  With this in mind, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Sprague, such that the generation of a grouped ring record (Sprague [0076]), is performed by a user device, resulting in an endorsement signature (Sprague [0059]) using the private key of the user device, as it would advantageously reduce the costs associated with maintaining another device/server for ring management.	Sprague fails to explicitly disclose wherein the data for the user account is encrypted.	Knas discloses wherein the data for the user account is encrypted (Knas col. 10 ll. 17-35 data on blockchain determined to be private is encrypted).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the private blockchain data encryption of Knas with the account data stored on the blockchain of Sprague, such that private data of the account can be stored encrypted, as it would advantageously prevent third party access from freely accessing data uniquely encrypted for a user (Knas col. 1 ll. 40-67).
As to claim 14, Sprague and Knas disclose the invention as claimed as described in claim 10, including wherein controlling access to the user account includes:	controlling access to a distributed storage service for the electronic device (Sprague [0091] transactions regulated by registrar which uses block chain to verify user device to accept/rejection transaction on blockchain (a distributed storage service)); and	controlling access to a device name associated with the electronic device (Sprague [0086] record may further include device make/model attribute; Knas col. 10 ll. 17-35 data on blockchain determined to be private is encrypted).
As to claim 17, Sprague substantially discloses a system (Sprague [0012]) comprising:	memory (Sprague [0012] medium); and	at least one processor coupled to the memory (Sprague [0012] processor), the at least one processor being configured to execute the following instructions (Sprague [0012] medium storing instructions executed by processor):		generating, by an electronic device, a public key and a private key for a user account associated with the electronic device (Sprague [0058] creation of blockchain account keys at user device; [0006] generation of key pair by TPM on device);		generating, by the electronic device, a first inner account block of a blockchain for the user account (Sprague [0006] authentication application generates device record which is recorded onto the blockchain, the record can have an account attribute; [0007] self-enrollment – authentication application is trusted application executed on device), the first inner account block including:			an identifier for the user account (Sprague [0006] associated account attribute in blockchain device record; [0020] account includes wallet coupled to address),			the public key for the user account (Sprague [0006] device record includes public key),			data for the user account (Sprague [0006] device record with account attribute; [0009] attributes can include PII such as age or nationality), and			a signature over contents of the first inner account block using the private key for the user account on the electronic device (Sprague [0059] endorsement signature as part of device registration record; [0007] self-enrollment – authentication application is trusted application executed on device);		generating a second inner account block of the blockchain, the second inner account block including a list of electronic devices with access to the user account or access to user account data (Sprague [0075]-[0076] creating group/ring of user devices on the blockchain using a single identity that share the blockchain account; [0019] grouping has unique key pair);		providing, using the identifier associated with the user account, the blockchain to a plurality of other devices (Sprague [0147] bitcoin address of wallet used for transactions with other devices); and		controlling access to the user account based on portions of the blockchain (Sprague [0091] transactions regulated by registrar which uses block chain to verify user device to accept/rejection transaction).	Sprague fails to explicitly disclose wherein the data for the user account is encrypted; wherein the second inner account block is signed by the private key for the user account.	However, as already shown Sprague discloses a self-enrollment process wherein a user device is capable of creating a block chain registration record for itself (Sprague [0006] authentication application generates device record which is recorded onto the blockchain, the record can have an account attribute; [0007] self-enrollment – authentication application is trusted application executed on device), and further signing of block chain records (Sprague [0059] endorsement signature as part of device registration record).  With this in mind, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Sprague, such that the generation of a grouped ring record (Sprague [0076]), is performed by a user device, resulting in an endorsement signature (Sprague [0059]) using the private key of the user device, as it would advantageously reduce the costs associated with maintaining another device/server for ring management.	Sprague fails to explicitly disclose wherein the data for the user account is encrypted.	Knas describes decentralized encryption and decryption of blockchain data.	With this in mind, Knas discloses wherein the data for the user account is encrypted (Knas col. 10 ll. 17-35 data on blockchain determined to be private is encrypted).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the private blockchain data encryption of Knas with the account data stored on the blockchain of Sprague, such that private data of the account can be stored encrypted, as it would advantageously prevent third party access from freely accessing data uniquely encrypted for a user (Knas col. 1 ll. 40-67).
Claims 6-7, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al. (US 2018/0254898 A1), published Sep. 6, 2018, in view of Knas et al. (US 10,867,057 B1), filed May 31, 2018, in view of Cona et al. (US 2019/0333054 A1), published Oct. 31, 2019.
As to claim 6, Sprague and Knas substantially disclose the invention as claimed as described in claim 1, failing, however, to explicitly disclose wherein controlling access to the user account based on portions of the blockchain includes controlling access to user-configured account data.	Cona describes verification of pseudonymous credentials for digital identities using a block chain.	With this in mind, Cona discloses controlling access to user-configured account data (Cona [0016] “due-process” access for custodial escrow account; [0035] user creates and manages digital identities).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the “due-process” access credential verification of digital identities of Cona with the device enrollment of Sprague and Knas, such that access to the user-configured data stored on the blockchain is controlled, as it would advantageously reduce the cost associated with controlling access to personal data to meet varying regulation laws (Cona [0012]-[0013]).
As to claims 7, 15 and 21, Sprague and Knas substantially disclose the invention as claimed as described in claims 1, 10 and 17, respectively, failing, however, to explicitly disclose wherein the user account is a digital account for accessing a plurality of services, the user account being associated with a user identity and one or more user-defined personas each persona being configured to access applications, user account data, and different services in the plurality of services.	Cona discloses wherein the user account is a digital account for accessing a plurality of services (Cona [0003] digital identities used to access web sites, e-commerce and communication; [0011] self-sovereign identity on distributed ledger; [0015] custodial escrow account regulates identifying information used for transactions; [0025] registered devices stored in transaction record), the user account being associated with a user identity and one or more user-defined personas each persona being configured to access applications, user account data, and different services in the plurality of services (Cona [0053] custodial account associated with multiple user identities; [0003] digital identities used to access web sites, e-commerce and communication).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the custodial escrow account for digital identities of Cona with the blockchain account of Sprague and Knas, such that multiple user identities are available, as it would advantageously allow for tailoring identities with limited rights and personal data for discrete purposes (Cona [0039]).
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al. (US 2018/0254898 A1), published Sep. 6, 2018, in view of Knas et al. (US 10,867,057 B1), filed May 31, 2018, in view of Kumar et al. (US 2019/0163912 A1), published May 30, 2019.
As to claims 8 and 22, Sprague and Knas substantially disclose the invention as claimed as described in claims 1 and 17, respectively, failing, however to explicitly disclose wherein the first inner account block further includes an inner entity revocation time that represents a last known timestamp in which the electronic device performed a revocation of another device.	Kumar describes recordation of device lifecycle transactions in a blockchain network.	With this in mind, Kumar discloses wherein the first inner account block further includes an inner entity revocation time that represents a last known timestamp in which the electronic device performed a revocation of another device (Kumar [0019] block contains operation to revoke a device certificate; Fig. 15 item 1505 “Operation:” item 1507 “Certificate:”; [0125] operation request by device can be revoke, and timestamp of date and time of operation).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the revocation operation timestamp of Kumar with the device enrollment of Sprague and Knas, such that the revocation operation results in a timestamp, as it would advantageously provide a more efficient disenrollment process (Kumar [0015]).
Allowable Subject Matter
Claims 9, 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 11-13 and 18-20 would be allowable if rewritten to overcome the claim objections, and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 11 and 18, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method, non-transitory computer readable medium or system in which access to user account data is control by placing the user account on a blockchain having a first inner block for a user device that contains an account identifier, account public key of the user device and encrypted user account data, the first inner block signed by the user device’s account private key, the blockchain having a second inner block used for listing other devices having access to the encrypted user account data, the second inner block also signed by the user device’s account private key as describe in claims 1, 10 and 17, furthermore, following determining user consent to grant access to a second device, granting access to user account data by generating an outer account block for the second device having an account identifier, account public key of the second device and encrypted user account data, the second outer block signed by the user device’s account private key, in the specific manner and combination as recited in claims 2, 11 and 18.
Regarding claims 9, 16 and 23, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method, non-transitory computer readable medium or system in which access to user account data is control by placing the user account on a blockchain having a first inner block for a user device that contains an account identifier, account public key of the user device and encrypted user account data, the first inner block signed by the user device’s account private key, the blockchain having a second inner block used for listing other devices having access to the encrypted user account data, the second inner block also signed by the user device’s account private key as describe in claims 1, 10 and 17, furthermore, giving a “tenured status” to the user’s device after a threshold number of days, the “tenured status” granting the device the ability to revoke/delete other tenured devices with a time delay policy, in the specific manner and combination as recited in claims 9, 16 and 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pinder et al. (US 2016/0142772 A1) is related to securing media content via a group key.
Weigold (US 2016/0335628 A1) is related to a blockchain secure online storage for storing user account information.
Sprague et al. (US 2018/0254898 A1) is related to device enrollment in a blockchain maintained group.
Punal et al. (US 2021/0021424 A1) is related to security level indications in blockchain blocks.
Zhai et al. (US 2021/0141909 A1) is related to blockchain peer security levels.
Safford et al. (US 10,489,597 B2) is related to network device security validation using a blockchain attestation.
Simons (US 2019/0281066 A1) is related to customized view of restricted information recorded in a block chain based on security clearance level.
Knas et al. (US 10,867,057 B1) is related to decentralized encryption and decryption of blockchain data.
Sadayoshi et al. (US 2021/00840024 A1) is related to single sign-on authentication via multiple authentication options.
Tumminaro (US 2007/0244811 A1) is related to a linking account that links multiple identities of a user.
Atanda (US 2019/0253431 A1) is related to multiple personas for data sharing management.
Robinson et al. (US 2020/0106767 A1) is related to trusted account revocation in a blockchain.
Guo et al. (US 2010/0115266 A1) is related to security tenure.
Roets (US 10,666,426 B2) is related to blockchains and tenure tokens.
Howarth (US 2009/0038005 A1) is related to a privilege-based access system, where privileges are granted based on points assigned over time.
Oberhauser et al. (US 2017/0222814 A1) is related to managing digital identities with PII using a blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492